Exhibit 10.5

 

SECURITIES ESCROW AGREEMENT

 

SECURITIES ESCROW AGREEMENT, dated as of October 15, 2007 (“Agreement”) by and
among Stone Tan China Acquisition Corp., a Delaware corporation (“Company”), the
undersigned parties listed as Initial Stockholders on the signature page hereto
(collectively, the “Initial Stockholders”) and Continental Stock Transfer &
Trust Company, a New York corporation (“Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated October
15, 2007 (“Underwriting Agreement”) with Morgan Joseph & Co., Inc. (“Morgan
Joseph”), as representative of the underwriters named therein (collectively,
“Underwriters”), pursuant to which, among other matters, the Underwriters have
agreed to purchase 30,000,000 units (“Units”) of the Company. Each Unit consists
of one share of the Company’s common stock, par value $.0001 per share (“Common
Stock”), and one warrant, each warrant to purchase one share of Common Stock,
all as more fully described in the Company’s definitive Prospectus, dated
October 15, 2007 (“Prospectus”) comprising part of the Company’s Registration
Statements on Form S-1 (File Nos. 333-142729 and 333-146772) under the
Securities Act of 1933, as amended (collectively, the “Registration Statement”),
declared effective on October 15, 2007 (“Effective Date”); and

 

WHEREAS, the Initial Stockholders have agreed, as a condition of the
Underwriters’ obligation to purchase the Units pursuant to the Underwriting
Agreement and to offer them to the public, to deposit all of their shares of
Common Stock as set forth opposite their respective names in Schedule A attached
hereto (collectively “Escrow Shares”), in escrow as hereinafter provided;

 

WHEREAS, certain of the Initial Stockholders have agreed to purchase warrants
(the “Founders’ Warrants”) in a private placement prior to the consummation of
the offering, and to deposit all of their Founders’ Warrants in escrow in the
amounts set forth opposite their respective names in Schedule B attached hereto
the (the “Escrow Warrants” and together with the Escrow Shares, the “Escrow
Securities”); and

 

WHEREAS, the Company and the Initial Stockholders desire that the Escrow Agent
accept the Escrow Securities, in escrow, to be held and disbursed as hereinafter
provided.

 

NOW, THEREFORE, IT IS AGREED:

 


1.                                       APPOINTMENT OF ESCROW AGENT. THE
COMPANY AND THE INITIAL STOCKHOLDERS HEREBY APPOINT THE ESCROW AGENT TO ACT IN
ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THIS AGREEMENT AND THE ESCROW AGENT
HEREBY ACCEPTS SUCH APPOINTMENT AND AGREES TO ACT IN ACCORDANCE WITH AND SUBJECT
TO SUCH TERMS.


 


2.                                       DEPOSIT OF ESCROW SECURITIES. WITH
RESPECT TO THE ESCROW SECURITIES, EACH OF THE INITIAL STOCKHOLDERS SHALL DELIVER
ON OR PRIOR TO THE EFFECTIVE DATE TO THE ESCROW AGENT CERTIFICATES REPRESENTING
HIS OR HER RESPECTIVE ESCROW SECURITIES THAT HAVE BEEN

 

--------------------------------------------------------------------------------


 


ISSUED AS OF SUCH DATE, TO BE HELD AND DISBURSED SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT. EACH INITIAL STOCKHOLDER ACKNOWLEDGES AND AGREES
THAT THE CERTIFICATES REPRESENTING HIS OR HER ESCROW SECURITIES IS LEGENDED TO
REFLECT THE DEPOSIT OF SUCH ESCROW SECURITIES UNDER THIS AGREEMENT.


 


3.                                       DISBURSEMENT OF THE ESCROW SECURITIES.
THE ESCROW AGENT SHALL HOLD THE ESCROW SECURITIES UNTIL, WITH RESPECT TO THE
ESCROW SHARES, ONE YEAR FROM THE CLOSING DATE OF A BUSINESS COMBINATION, AND
WITH RESPECT TO THE ESCROW WARRANTS, 30 DAYS FROM THE CLOSING DATE OF A BUSINESS
COMBINATION (AS APPLICABLE, THE “ESCROW PERIOD”), ON WHICH DATES IT SHALL, UPON
WRITTEN INSTRUCTIONS FROM THE CHIEF EXECUTIVE OFFICER OF THE COMPANY, DISBURSE
EACH OF THE INITIAL STOCKHOLDERS’ APPLICABLE ESCROW SECURITIES TO SUCH INITIAL
STOCKHOLDER; PROVIDED, HOWEVER, THAT IF THE UNDERWRITERS DO NOT EXERCISE THEIR
OVER-ALLOTMENT OPTION IN FULL, UP TO 1,125,000 OF ESCROW SHARES SHALL BE
RELEASED TO THE COMPANY UPON WRITTEN INSTRUCTION FROM THE COMPANY; PROVIDED,
FURTHER, THAT IF THE ESCROW AGENT IS NOTIFIED BY THE COMPANY PURSUANT TO SECTION
6.6 HEREOF THAT THE COMPANY IS BEING LIQUIDATED AT ANY TIME DURING THE
APPLICABLE ESCROW PERIOD, THEN THE ESCROW AGENT SHALL PROMPTLY DESTROY THE
CERTIFICATES REPRESENTING THE ESCROW SECURITIES; PROVIDED FURTHER, THAT IF,
AFTER THE COMPANY CONSUMMATES A BUSINESS COMBINATION, IT (OR THE SURVIVING
ENTITY) SUBSEQUENTLY CONSUMMATES A LIQUIDATION, MERGER, STOCK EXCHANGE OR OTHER
SIMILAR TRANSACTION WHICH RESULTS IN ALL OF ITS STOCKHOLDERS OF SUCH ENTITY
HAVING THE RIGHT TO EXCHANGE THEIR SHARES OF COMMON STOCK FOR CASH, SECURITIES
OR OTHER PROPERTY, THEN THE ESCROW AGENT WILL, UPON RECEIPT OF A CERTIFICATE,
EXECUTED BY THE CHAIRMAN, CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER OF
THE COMPANY, IN FORM REASONABLY ACCEPTABLE TO THE ESCROW AGENT, THAT SUCH
TRANSACTION IS THEN BEING CONSUMMATED, RELEASE THE ESCROW SECURITIES TO THE
INITIAL STOCKHOLDERS UPON CONSUMMATION OF SUCH TRANSACTION SO THAT THEY CAN
SIMILARLY PARTICIPATE. UPON WRITTEN INSTRUCTIONS FROM THE COMPANY ADVISING THAT
A BUSINESS COMBINATION HAS BEEN CONSUMMATED AND THAT PUBLIC STOCKHOLDERS HOLDING
IN EXCESS OF 20% OF THE SHARES OF COMMON STOCK ISSUED PURSUANT TO THE
REGISTRATION STATEMENT EXERCISE THE RIGHT TO REDEEM THEIR SHARES FOR CASH AS
DESCRIBED IN THE REGISTRATION STATEMENT, THE ESCROW AGENT WILL RELEASE AND
DELIVER TO THE COMPANY FOR CANCELLATION ON A PRO RATA BASIS CERTIFICATES
REPRESENTING THAT NUMBER OF ESCROW SHARES (UP TO A MAXIMUM OF 937,500) WHICH
RESULTS IN THE INITIAL STOCKHOLDERS COLLECTIVELY OWNING NO MORE THEN 23.81% OF
THE COMPANY’S OUTSTANDING COMMON STOCK IMMEDIATELY PRIOR TO THE CONSUMMATION OF
THE BUSINESS COMBINATION AFTER GIVING EFFECT TO THE REDEMPTION. SUCH
INSTRUCTIONS SHALL BE SET FORTH BOTH THE NUMBER OF SHARES THE COMPANY IS
REDEEMING AND THE NUMBER OF ESCROW SECURITIES TO BE DELIVERED TO THE COMPANY FOR
CANCELLATION. THE ESCROW AGENT SHALL HAVE NO FURTHER DUTIES HEREUNDER AFTER THE
DISBURSEMENT OR DESTRUCTION OF THE ESCROW SECURITIES IN ACCORDANCE WITH THIS
SECTION 3.


 


4.                                       RIGHTS OF INITIAL STOCKHOLDERS IN
ESCROW SECURITIES.


 


4.1                                 VOTING RIGHTS AS A STOCKHOLDER. SUBJECT TO
THE TERMS OF THE INSIDER LETTER DESCRIBED IN SECTION 4.4 HEREOF AND EXCEPT AS
HEREIN PROVIDED, THE INITIAL STOCKHOLDERS SHALL RETAIN ALL OF THEIR RIGHTS AS
STOCKHOLDERS OF THE COMPANY WITH RESPECT TO THE ESCROW SHARES DURING THE
APPLICABLE ESCROW PERIOD, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO VOTE SUCH
SHARES.

 

--------------------------------------------------------------------------------


 


4.2                                 DIVIDENDS AND OTHER DISTRIBUTIONS IN RESPECT
OF THE ESCROW SHARES. DURING THE APPLICABLE ESCROW PERIOD, ALL DIVIDENDS PAYABLE
IN CASH WITH RESPECT TO THE ESCROW SHARES SHALL BE PAID TO THE INITIAL
STOCKHOLDERS, BUT ALL DIVIDENDS PAYABLE IN STOCK OR OTHER NON-CASH PROPERTY
(“NON-CASH DIVIDENDS”) SHALL BE DELIVERED TO THE ESCROW AGENT TO HOLD IN
ACCORDANCE WITH THE TERMS HEREOF. AS USED HEREIN, THE TERM “ESCROW SHARES” SHALL
BE DEEMED TO INCLUDE THE NON-CASH DIVIDENDS DISTRIBUTED THEREON, IF ANY.


 


4.3                                 RESTRICTIONS ON TRANSFER. DURING THE
APPLICABLE ESCROW PERIOD, NO SALE, TRANSFER OR OTHER DISPOSITION MAY BE MADE OF
THE ESCROW SECURITIES EXCEPT (I) IN TRANSFERS RESULTING FROM DEATH, (II) BY
OPERATION OF LAW, (III) FOR ESTATE PLANNING PURPOSES TO PERSONS IMMEDIATELY
RELATED TO THE TRANSFEROR BY BLOOD, MARRIAGE OR ADOPTION, OR (IV) TO ANY TRUST
SOLELY FOR THE BENEFIT OF SUCH TRANSFEROR AND/OR THE PERSONS DESCRIBED IN THE
PRECEDING CLAUSE; PROVIDED, HOWEVER, THAT SUCH PERMISSIVE TRANSFERS MAY BE
IMPLEMENTED ONLY UPON THE RESPECTIVE TRANSFEREE’S WRITTEN AGREEMENT TO BE BOUND
BY THE TERMS AND CONDITIONS OF THIS AGREEMENT AND OF THE INSIDER LETTER SIGNED
BY THE INITIAL STOCKHOLDER TRANSFERRING THE ESCROW SECURITIES. DURING THE
APPLICABLE ESCROW PERIOD, THE INITIAL STOCKHOLDERS SHALL NOT PLEDGE OR GRANT A
SECURITY INTEREST IN THE ESCROW SECURITIES OR GRANT A SECURITY INTEREST IN THEIR
RIGHTS UNDER THIS AGREEMENT.


 


4.4                                 INSIDER LETTERS. EACH OF THE INITIAL
STOCKHOLDERS HAS EXECUTED A LETTER AGREEMENT WITH MORGAN JOSEPH AND THE COMPANY,
DATED AS INDICATED ON SCHEDULE A HERETO, AND WHICH IS FILED AS AN EXHIBIT TO THE
REGISTRATION STATEMENT (“INSIDER LETTER”), RESPECTING THE RIGHTS AND OBLIGATIONS
OF SUCH INITIAL STOCKHOLDER IN CERTAIN EVENTS, INCLUDING BUT NOT LIMITED TO THE
LIQUIDATION OF THE COMPANY.


 


5.                                       CONCERNING THE ESCROW AGENT.


 


5.1                                 GOOD FAITH RELIANCE. THE ESCROW AGENT SHALL
NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED BY IT IN GOOD FAITH AND IN THE
EXERCISE OF ITS OWN BEST JUDGMENT, AND MAY RELY CONCLUSIVELY AND SHALL BE
PROTECTED IN ACTING UPON ANY ORDER, NOTICE, DEMAND, CERTIFICATE, OPINION OR
ADVICE OF COUNSEL (INCLUDING COUNSEL CHOSEN BY THE ESCROW AGENT), STATEMENT,
INSTRUMENT, REPORT OR OTHER PAPER OR DOCUMENT (NOT ONLY AS TO ITS DUE EXECUTION
AND THE VALIDITY AND EFFECTIVENESS OF ITS PROVISIONS, BUT ALSO AS TO THE TRUTH
AND ACCEPTABILITY OF ANY INFORMATION THEREIN CONTAINED) WHICH IS BELIEVED BY THE
ESCROW AGENT TO BE GENUINE AND TO BE SIGNED OR PRESENTED BY THE PROPER PERSON OR
PERSONS. THE ESCROW AGENT SHALL NOT BE BOUND BY ANY NOTICE OR DEMAND, OR ANY
WAIVER, MODIFICATION, TERMINATION OR RESCISSION OF THIS AGREEMENT UNLESS
EVIDENCED BY A WRITING DELIVERED TO THE ESCROW AGENT SIGNED BY THE PROPER PARTY
OR PARTIES AND, IF THE DUTIES OR RIGHTS OF THE ESCROW AGENT ARE AFFECTED, UNLESS
IT SHALL HAVE GIVEN ITS PRIOR WRITTEN CONSENT THERETO.


 


5.2                                 INDEMNIFICATION. THE ESCROW AGENT SHALL BE
INDEMNIFIED AND HELD HARMLESS BY THE COMPANY FROM AND AGAINST ANY EXPENSES,
INCLUDING COUNSEL FEES AND DISBURSEMENTS, OR LOSS SUFFERED BY THE ESCROW AGENT
IN CONNECTION WITH ANY ACTION, SUIT OR OTHER PROCEEDING INVOLVING ANY CLAIM
WHICH IN ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THIS
AGREEMENT, THE SERVICES OF THE ESCROW AGENT HEREUNDER, OR THE

 

--------------------------------------------------------------------------------


 


ESCROW SECURITIES HELD BY IT HEREUNDER, OTHER THAN EXPENSES OR LOSSES ARISING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ESCROW AGENT. PROMPTLY
AFTER THE RECEIPT BY THE ESCROW AGENT OF NOTICE OF ANY DEMAND OR CLAIM OR THE
COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING, THE ESCROW AGENT SHALL NOTIFY
THE OTHER PARTIES HERETO IN WRITING. IN THE EVENT OF THE RECEIPT OF SUCH NOTICE,
THE ESCROW AGENT, IN ITS SOLE DISCRETION, MAY COMMENCE AN ACTION IN THE NATURE
OF INTERPLEADER IN AN APPROPRIATE COURT TO DETERMINE OWNERSHIP OR DISPOSITION OF
THE ESCROW SECURITIES OR IT MAY DEPOSIT THE ESCROW SECURITIES WITH THE CLERK OF
ANY APPROPRIATE COURT OR IT MAY RETAIN THE ESCROW SECURITIES PENDING RECEIPT OF
A FINAL, NON APPEALABLE ORDER OF A COURT HAVING JURISDICTION OVER ALL OF THE
PARTIES HERETO DIRECTING TO WHOM AND UNDER WHAT CIRCUMSTANCES THE ESCROW
SECURITIES ARE TO BE DISBURSED AND DELIVERED. THE PROVISIONS OF THIS SECTION 5.2
SHALL SURVIVE IN THE EVENT THE ESCROW AGENT RESIGNS OR IS DISCHARGED PURSUANT TO
SECTIONS 5.5 OR 5.6 BELOW.


 


5.3                                 COMPENSATION. THE ESCROW AGENT SHALL BE
ENTITLED TO REASONABLE COMPENSATION FROM THE COMPANY FOR ALL SERVICES RENDERED
BY IT HEREUNDER, AS SET FORTH ON EXHIBIT A HERETO. THE ESCROW AGENT SHALL ALSO
BE ENTITLED TO REIMBURSEMENT FROM THE COMPANY FOR ALL EXPENSES PAID OR INCURRED
BY IT IN THE ADMINISTRATION OF ITS DUTIES HEREUNDER INCLUDING, BUT NOT LIMITED
TO, ALL COUNSEL, ADVISORS’ AND AGENTS’ FEES AND DISBURSEMENTS AND ALL TAXES OR
OTHER GOVERNMENTAL CHARGES. THE ESCROW AGENT SHALL BILL THE COMPANY ON A MONTHLY
BASIS FOR SERVICES RENDERED.


 


5.4                                 FURTHER ASSURANCES. FROM TIME TO TIME ON AND
AFTER THE DATE HEREOF, THE COMPANY AND THE INITIAL STOCKHOLDERS SHALL DELIVER OR
CAUSE TO BE DELIVERED TO THE ESCROW AGENT SUCH FURTHER DOCUMENTS AND INSTRUMENTS
AND SHALL DO OR CAUSE TO BE DONE SUCH FURTHER ACTS AS THE ESCROW AGENT SHALL
REASONABLY REQUEST TO CARRY OUT MORE EFFECTIVELY THE PROVISIONS AND PURPOSES OF
THIS AGREEMENT, TO EVIDENCE COMPLIANCE HEREWITH OR TO ASSURE ITSELF THAT IT IS
PROTECTED IN ACTING HEREUNDER.


 


5.5                                 RESIGNATION. THE ESCROW AGENT MAY RESIGN AT
ANY TIME AND BE DISCHARGED FROM ITS DUTIES AS ESCROW AGENT HEREUNDER BY ITS
GIVING THE OTHER PARTIES HERETO WRITTEN NOTICE AND SUCH RESIGNATION SHALL BECOME
EFFECTIVE AS HEREINAFTER PROVIDED. SUCH RESIGNATION SHALL BECOME EFFECTIVE AT
SUCH TIME THAT THE ESCROW AGENT SHALL TURN OVER TO A SUCCESSOR ESCROW AGENT
APPOINTED BY THE COMPANY AND APPROVED BY MORGAN JOSEPH, THE ESCROW SECURITIES
HELD HEREUNDER. IF NO NEW ESCROW AGENT IS SO APPOINTED WITHIN THE 60 DAY PERIOD
FOLLOWING THE GIVING OF SUCH NOTICE OF RESIGNATION, THE ESCROW AGENT MAY DEPOSIT
THE ESCROW SECURITIES WITH ANY COURT IT DEEMS APPROPRIATE.


 


5.6                                 DISCHARGE OF ESCROW AGENT. THE ESCROW AGENT
SHALL RESIGN AND BE DISCHARGED FROM ITS DUTIES AS ESCROW AGENT HEREUNDER IF SO
REQUESTED IN WRITING AT ANY TIME BY THE COMPANY AND A MAJORITY OF THE INITIAL
STOCKHOLDERS, JOINTLY, PROVIDED, HOWEVER, THAT SUCH RESIGNATION SHALL BECOME
EFFECTIVE ONLY UPON ACCEPTANCE OF APPOINTMENT BY A SUCCESSOR ESCROW AGENT AS
PROVIDED IN SECTION 5.5.


 


5.7                                 LIABILITY. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE ESCROW AGENT SHALL NOT BE RELIEVED FROM LIABILITY HEREUNDER
FOR ITS OWN GROSS NEGLIGENCE OR ITS OWN WILLFUL MISCONDUCT.

 

--------------------------------------------------------------------------------


 


6.             MISCELLANEOUS.


 


6.1                                 GOVERNING LAW. THIS AGREEMENT SHALL FOR ALL
PURPOSES BE DEEMED TO BE MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HEREBY AGREES THAT ANY
ACTION, PROCEEDING OR CLAIM AGAINST IT ARISING OUT OF OR RELATING IN ANY WAY TO
THIS AGREEMENT SHALL BE BROUGHT AND ENFORCED IN THE COURTS OF THE STATE OF NEW
YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
(EACH, A “NEW YORK COURT”), AND IRREVOCABLY SUBMITS TO SUCH JURISDICTION, WHICH
JURISDICTION SHALL BE EXCLUSIVE. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION
TO SUCH EXCLUSIVE JURISDICTION AND THAT SUCH COURTS REPRESENT AN INCONVENIENT
FORUM.


 


6.2                                 THIRD-PARTY BENEFICIARIES. EACH OF THE
INITIAL SHAREHOLDERS HEREBY ACKNOWLEDGES THAT MORGAN JOSEPH IS A THIRD-PARTY
BENEFICIARY OF THIS AGREEMENT AND THIS AGREEMENT MAY NOT BE MODIFIED OR CHANGED
WITHOUT THE PRIOR WRITTEN CONSENT OF MORGAN JOSEPH.


 


6.3                                 ENTIRE AGREEMENT. THIS AGREEMENT CONTAINS
THE ENTIRE AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND, EXCEPT AS EXPRESSLY PROVIDED HEREIN, MAY NOT BE CHANGED OR MODIFIED
EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY TO THE CHARGED.


 


6.4                                 HEADINGS. THE HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE
MEANING OR INTERPRETATION THEREOF.


 


6.5                                 BINDING EFFECT. THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE RESPECTIVE PARTIES HERETO AND THEIR
LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.


 


6.6                                 NOTICES. ANY NOTICE OR OTHER COMMUNICATION
REQUIRED OR WHICH MAY BE GIVEN HEREUNDER SHALL BE IN WRITING AND EITHER BE
DELIVERED PERSONALLY OR BY PRIVATE NATIONAL COURIER SERVICE, OR BE MAILED,
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, AND
SHALL BE DEEMED GIVEN WHEN SO DELIVERED PERSONALLY OR, IF SENT BY PRIVATE
NATIONAL COURIER SERVICE, ON THE NEXT BUSINESS DAY AFTER DELIVERY TO THE
COURIER, OR, IF MAILED, TWO BUSINESS DAYS AFTER THE DATE OF MAILING, AS FOLLOWS:


 

If to the Company, to:

Stone Tan China Acquisition Corp.
Suite 1A, 11th Floor, Tower 1

China Hong Kong City

33 Canton Road

Kowloon, Hong Kong
Attn: Richard Tan, President and Chief Executive Officer

 

If to a Stockholder, to his address set forth in Exhibit A.

 

--------------------------------------------------------------------------------


 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Felix Orihuela, Vice President and Senior Account Executive

 

A copy of any notice sent hereunder shall be sent to:

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Fran Stoller, Esq.

 

and:

 

Morgan Joseph & Co., Inc.
600 Fifth Avenue
19th Floor
New York, New York 10020
Attn: Tina Pappas

 

and:

 

DLA Piper LLP
1251 Avenue of the Americas
New York, New York 10020
Attn: Jonathan Klein, Esq.

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 


6.7                                 LIQUIDATION OF COMPANY. THE COMPANY SHALL
GIVE THE ESCROW AGENT WRITTEN NOTIFICATION OF THE LIQUIDATION AND DISSOLUTION OF
THE COMPANY IN THE EVENT THAT THE COMPANY FAILS TO CONSUMMATE A BUSINESS
COMBINATION WITHIN THE TIME PERIOD(S) SPECIFIED IN THE PROSPECTUS.


 


6.8                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND EACH OF SUCH COUNTERPARTS SHALL FOR ALL
PURPOSES BE DEEMED TO BE AN ORIGINAL AND ALL SUCH COUNTERPARTS SHALL TOGETHER
CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 

--------------------------------------------------------------------------------



 

WITNESS the execution of this Agreement as of the date first above written.

 

 

 

STONE TAN CHINA ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Richard Tan

 

 

 

Richard Tan, President and Chief Executive Officer

 

 

 

 

 

CONTINENTAL STOCK TRANSFER &

 

TRUST COMPANY

 

 

 

 

 

By:

/s/ John W. Comer, Jr.

 

 

Name:

John W. Comer, Jr., Vice President

 

 

- Signature page of Initial Stockholders immediately follows -

 

--------------------------------------------------------------------------------


 

WITNESS the execution of this Agreement as of the date first above written.

 

 

 

INITIAL STOCKHOLDERS:

 

 

 

 

 

SPAC TRUST

 

 

 

 

 

 

By:

/s/ Richard Tan

 

 

 

Richard Tan, Trustee

 

 

 

 

 

 

 

STONE 2007 FAMILY TRUST

 

 

 

 

 

 

 

By:

/s/ Susan Stone

 

 

 

Susan Stone, Trustee

 

 

 

 

 

 

 

/s/ Roger W. Stone

 

 

Roger W. Stone

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Name and Address of Initial Stockholder

 

Number of 
Common Shares

 

Number of 
Warrants

 

Roger W. Stone
c/o Stone Tan China Acquisition Corp.
Suite 1A, 11th Floor, Tower 1
China Hong Kong City
33 Canton Road
Kowloon, Hong Kong

 

450,000

 

2,480,000

 

 

 

 

 

 

 

Stone 2007 Family Trust
c/o Stone Tan China Acquisition Corp.
Suite 1A, 11th Floor, Tower 1
China Hong Kong City
33 Canton Road

 

 

 

 

 

Kowloon, Hong Kong

 

3,000,000

 

0

 

 

 

 

 

 

 

SPAC Trust
c/o Stone Tan China Acquisition Corp.
Suite 1A, 11th Floor, Tower 1
China Hong Kong City
33 Canton Road

 

 

 

 

 

Kowloon, Hong Kong

 

5,175,000

 

3,720,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Escrow Agent Fees

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Escrow Warrants

 

Name

 

Number of Warrants

 

 

 

 

 

SPAC Trust

 

3,720,000

 

 

 

 

 

Roger W. Stone

 

2,480,000

 

 

11

--------------------------------------------------------------------------------